[Cite as Parks v. Parks, 2016-Ohio-3218.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




TASHA L. PARKS, (DECEASED)                        :
BY PAM MORTENSEN, NEXT FRIEND,                          CASE NO. CA2015-12-223
                                                  :
        Appellee,                                              OPINION
                                                  :             5/31/2016

   - vs -                                         :

                                                  :
WARREN E. PARKS,
                                                  :
        Appellant.
                                                  :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                             Case No. DR89-11-2056



Brian J. Davidson, Government Services Center, 315 High Street, 7th Floor, Hamilton, Ohio
45011, for appellee, Butler County Child Support Enforcement Agency

Warren E. Parks, #116977, Pendleton Correctional Facility, 4490 West Reformatory Road,
Pendleton, Indiana 46064, appellant, pro se



        S. POWELL, P.J.

        {¶ 1} Appellant, Warren E. Parks, appeals from the decision of the Butler County

Court of Common Pleas, Domestic Relations Division, denying his motion for a judicial

hearing after he was found in default regarding the child support arrears he owed to appellee,

the Butler County Child Support Enforcement Agency ("CSEA"). For the reasons outlined
                                                                       Butler CA2015-12-223

below, we affirm.

       {¶ 2} On April 16, 2012, a notice of default was sent to Parks informing him he owed

$3,140.88 in child support arrears to CSEA that would be paid in monthly installments of

$88.40. On April 26, 2012, Parks filed a request for an administrative hearing in order to

dispute the amount of arrearage and the monthly arrearage payments. Parks also included a

handwritten letter requesting "this administrator to stop sending notice cause the obligor is

incarcerated and cannot make no payments[.]" It is undisputed that Parks has been

incarcerated in Indiana throughout the pendency of this matter.

       {¶ 3} On May 21, 2012, an administrative hearing officer issued a recommendation

upholding the default finding. Two days later, on May 23, 2012, a notice was sent to Parks

informing him of the recommendation and notifying him that he had ten days to request a

judicial hearing on the matter if he felt the recommendation was incorrect. The notice further

provided that "[f]ailure to respond to this notice within the given ten days will result in the

issuance of an order from the court based on the Administrative Hearings Officer's finding

and recommendation."

       {¶ 4} Over three years later, on October 2, 2015, Parks filed a motion requesting a

judicial hearing on the administrative hearing officer's May 21, 2012 recommendation. One

month later, on November 2, 2015, a magistrate denied Parks' motion for a judicial hearing

as untimely. The magistrate also dismissed without prejudice Parks' motions to review and

vacate his child support order, as well as his motion to appear in forma pauperis. Thereafter,

when Parks failed to file any objections to the magistrate's decision, the trial court issued an

entry affirming and adopting the magistrate's decision in its entirety on November 20, 2015.

       {¶ 5} Parks now appeals from the trial court's decision, raising two assignments of

error for review. For ease of discussion, Parks' two assignments of error will be addressed

together.
                                              -2-
                                                                         Butler CA2015-12-223

       {¶ 6} Assignment of Error No. 1:

       {¶ 7} THE TRIAL COURT ERRED BY UP HOLDING A VOID JUDGMENT BY A

MAGISTRATE JUDGE.

       {¶ 8} Assignment of Error No. 2:

       {¶ 9} THE TRIAL COURT ERRED WITHOUT AUTHORITY, ITS JUDGEMENT

ORDER ARE (sic) REGARDED AS NULLITIES.

       {¶ 10} In his two assignments of error, Parks makes a number of arguments claiming

the trial court acted without jurisdiction in order to continue a grand conspiracy against him by

allowing the CSEA to "extract revenue" and "steal money" from him when there is no

"agreement with [his] name on it [where he] agreed to pay any loan or money back to the

State of Ohio," nor "any document to where they gave [him] real money that the Constitution

requirements (sic)." Parks further argues this court cannot accept the trial court's decision

because "to do so will adopt a form of slavery, the King Court of the land state that this land

is rule by law, not a slave master standard."

       {¶ 11} After a thorough review of the record, and in construing Parks' arguments in the

most generous way possible, we find no error in the trial court's decision. As noted above,

Parks' request for a judicial hearing was clearly untimely as it was filed well over three years

late. Moreover, as the record plainly reveals, Parks never filed any objections to the

magistrate's decision as required by Civ.R. 53(D)(3)(b)(iv). As that rule states:

              Except for a claim of plain error, a party shall not assign as error
              on appeal the court's adoption of any factual finding or legal
              conclusion, whether or not specifically designated as a finding of
              fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the
              party has objected to that finding or conclusion as required by
              Civ.R. 53(D)(3)(b).

       {¶ 12} Nevertheless, albeit part of his reply brief, Parks claims the trial court committed

plain error by issuing a decision overruling his various motions when it lacked jurisdiction to


                                                -3-
                                                                                      Butler CA2015-12-223

do so. Parks has cited no relevant authority in support of this position, nor has our own

research uncovered anything that would give any credence to such an assertion.1 Therefore,

contrary to Parks' claim otherwise, this case is clearly not one of those extremely rare cases

where exceptional circumstances require the finding of a plain error to prevent a manifest

miscarriage of justice. Goldfuss v. Davidson, 79 Ohio St. 3d 116, 121 (1997). In so holding,

we note that nothing about this decision overturns "a precedent order" from the Ohio

Supreme Court as Parks now suggests. Accordingly, having found no error with the trial

court's decision, Parks' two assignments of error are overruled.

        {¶ 13} Judgment affirmed.


        RINGLAND and HENDRICKSON, JJ., concur.




1. Parks alleges the trial court committed plain error by acting without jurisdiction because it operates "in trust
law" that is based on "ecclesiastical cannon law," ritualism, superstition, and Satanism. Parks also argues this
matter should be resolved through the application of the Cestui Qui Trust Act. The Cestui Qui Trust Act is not
codified within the Ohio Revised Code and appears to be a rule of law that was created in England during the
17th century.
                                                       -4-